UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7135


MICHAEL L. WARDLOW,

                Plaintiff - Appellant,

          v.

RICHARD NEELY, Superintendent; LAWRENCE PARSONS, Assist.
Superintendent; KORY DALRYMPLE, Assist. Superintendent of
Programs; DENNIS MARSHALL, Assist. Unit Mgr.; LISA MARTIN,
Captain;   LIEUTENANT   WHITE;    JOHN   DOE;  TODD   PINION,
Superintendent/Correctional    Administrator;   CHRIS   BIRD,
Nurse; SAMMY HASSAN, Doctor; E. WALRATH, Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00596-RJC)


Submitted:   October 11, 2012             Decided:    October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Wardlow, Appellant Pro Se.          Lisa    Yvette Harper,
Assistant  Attorney General,  Raleigh,        North    Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael L. Wardlow appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

exhaust administrative remedies.          We have reviewed the record

and find no reversible error in the district court’s exhaustion

ruling, based on the record before it.                See Fed. R. App. P.

10(a) (the record on appeal consists only of a certified copy of

the docket, the transcripts of any proceedings, and the original

papers and exhibits filed in the district court). *

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented     in   the    materials

before   the   court   and   argument   would   not    aid   the   decisional

process.

                                                                     AFFIRMED




     *
       To the extent that Wardlow’s amended complaint contended
that a prison guard violated the Eighth Amendment while placing
Wardlow in segregation, we note that it fails to allege that the
guard applied any force “maliciously and sadistically for the
very purpose of causing harm” rather than “in a good-faith
effort to maintain or restore discipline.”    Whitley v. Albers,
475 U.S. 312, 320-21 (1986) (internal quotation marks omitted);
see also Hudson v. McMillian, 503 U.S. 1, 7 (1992) (noting the
factors applicable to determining whether a prison official has
acted with the requisitely culpable state of mind).        As a
result, even if Wardlow exhausted his administrative remedies as
to this claim, it was nonetheless properly dismissed.



                                    2